Citation Nr: 1515570	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-32 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether service connection should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, that declined to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in October 2012.  A transcript of his hearing has been associated with the record.

The Board notes that in a December 2011 statement of the case, the RO reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss disability and denied the claim on its merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2008 rating decision denied service connection for bilateral hearing loss disability; the Veteran did not appeal.

2.  The evidence received since the December 2008 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin disability, and raises a reasonable possibility of so substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Because the Board has determined that new and material evidence has been received that is sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss disability, no further discussion of the VCAA is necessary at this time.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Service connection for bilateral hearing loss disability was denied in a December 2008 rating decision.  

Of record at the time of the December 2008 rating decision were the Veteran's service treatment records.  As an initial matter, the Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Set forth below, those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

On examination for release from active duty in June 1963, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
Not tested
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
Not tested
0 (5)

An examination for Class III flight status in January 1968 revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
Not tested
0
LEFT
10
0
10
Not tested
10

On examination in August 1969, the following puretone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
20
20
LEFT
10
0
0
0
0

On re-enlistment examination in August 1974, audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
Not tested
0
LEFT
10
5
0
Not tested
5

On retirement physical examination in February 1982, the following puretone thresholds were reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
10
5
0
5
5

The record also contained a VA audiology consultation report dated in December 2007.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
15
30
LEFT
10
20
25
20
25

Speech recognition testing scores were 96 percent bilaterally.

On VA examination in September 2008, the following puretone thresholds were reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
30
LEFT
10
15
15
20
35

Speech recognition scores were 100 percent bilaterally.

As noted, service connection for bilateral hearing loss disability was denied in a December 2008 rating decision.  The RO noted that the Veteran's hearing acuity did not meet the criteria to qualify as a disability under VA standards.  In this regard, the Board observes that the Court of Appeals for Veterans Claims (Court) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

In support of his petition to reopen, the Veteran has submitted the report of a private audiogram reflecting the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
40
55
LEFT
35
30
35
45
55

VA examinations conducted in November 2011 and March 2012 revealed similar levels of hearing loss and reflect hearing loss disability for VA compensation purposes.  

As discussed, service connection for the claimed bilateral hearing loss disability was denied because the evidence of record at the time of the December 2008 rating decision did not show hearing loss disability for VA compensation purposes.  Since the December 2008 rating decision, evidence added to the record includes that showing hearing loss that meets the definition of disability under VA regulation.  The Board thus concludes that this new evidence cures a previously existing defect, and that the claim of entitlement to service connection for bilateral hearing loss disability may be reopened.  

The reopened claim will be addressed in the REMAND below.


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection is granted.


REMAND

The Veteran contends that acoustic trauma during service caused his current bilateral hearing loss disability.  Review of the record reflects that he served as a medical specialist during his service period from 1963 to 1969, and that he received the Aircraft Crewman Badge and the Air Medal with 20 oak leaf clusters.  His testimony is consistent with the information in his service personnel records to the extent that he has stated that he flew aboard helicopters as a medevac medic for 12 months in Vietnam.  

On VA examination in November 2011, the examiner opined that the Veteran's hearing loss was not related to service but most likely was age related.  On examination in March 2012, the examiner concluded that hearing loss was not related to service, reasoning only that his hearing was within normal limits at separation.   

The Board notes, however, that the noise exposure claimed by the Veteran is consistent with the circumstances of his service.  As such, VA must also consider whether any current hearing loss was otherwise etiologically related to the in-service noise exposure.  See Hensley v Brown, 5 Vet App 155, 160 (1993) (although a hearing loss disability is not established at separation from service it may be established later by submitting evidence that the current disability is causally related to service.)  Accordingly, the Board has determined that remand is necessary to afford the Veteran an additional VA examination that addresses this question.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination to determine the nature and etiology of any currently present hearing loss disability.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that hearing loss disability is related to any disease or injury in service, to include noise exposure.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the service treatment records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


